     Case 2:19-cv-00681-MCE-CKD Document 28 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD LEE BETZ,                                 No. 2:19-cv-0681 MCE CKD P
12                       Petitioner,
13           v.                                         ORDER
14    HUNTER ANGLEA,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 26, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
     Case 2:19-cv-00681-MCE-CKD Document 28 Filed 08/07/20 Page 2 of 2

 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed June 26, 2020, (ECF No. 24) are ADOPTED
 3   in full;
 4              2. Petitioner’s application for a writ of habeas corpus is DISMISSED without prejudice as
 5   wholly unexhausted; and
 6              3. The court denies petitioner’s motion for a certificate of appealability (ECF No. 26)
 7   pursuant to 28 U.S.C. § 2253.
 8              IT IS SO ORDERED.
 9   Dated: August 6, 2020
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          2
